     Case 2:19-cr-00085-WBV-KWR Document 21 Filed 07/29/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                         CRIMINAL ACTION

VERSUS                                           NO. 19-85-WBV-KWR

CHRISTOPHER LORELL ROBERTS


                                    ORDER

       IT IS ORDERED that the status conference set forth in the Court’s previous

Order (R. Doc. 20) is rescheduled for Thursday, August 1, 2019, at 10:00 a.m. in

Chambers C-368. If the attorneys are unavailable, participation by teleconference

will be acceptable.

                                   29th day of July, 2019.
      New Orleans, Louisiana this ______



                                           ___________________________________
                                           WENDY B. VITTER
                                           United States District Judge
